HHO-15
                                ELECTRONIC RECORD




COA #      07-14-00145-CR                        OFFENSE:        22.02


           Christopher Evans v. The State of
STYLE:     Texas                                 COUNTY:         Coryell

                       REVERSED AND
COA DISPOSITION:       REMANDED                  TRIAL COURT:    52nd District Court


DATE: 03/23/2015                  Publish: NO    TC CASE #:      21662




                        IN THE COURT OF CRIMINAL APPEALS



         Christopher Evans v. The S1tate of
STYLE:   Texas                                        CCA#:              T tO"/5
           Sfafe\s                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         r*fo?e/                                      JUDGE:

DATE: yuL ^°>, ^O/T                                   SIGNED:                          PC:

JUDGE:       /^C                                      PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD